DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 08, 2021 and December 22, 2021 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Election/Restrictions
Applicant’s election without traverse of Sub-Group I, claims 1-9 in the reply filed on September 06, 2022 is acknowledged. Claims 10-20 are withdrawn.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on June 08, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1–4 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Komatsu (US 2007/0268048 A1).

With regard to claim 1, Komatsu teaches a vehicle battery system ([0004]), comprising:
a battery management system (BMS) (30 – Fig. 6) comprising a cutoff circuit (61 – Fig. 6) electrically coupled to a reverse bias protection circuit (624(62), 63, ZD1 – Fig. 6); and
a battery pack (10 – Fig. 6) ([0041] lines 1-3) having a plurality of stacked battery cells (implicit), a positive supply line (+ line – Fig. 6, see annotated figure below) of the battery pack (10 – Fig. 6) being electrically coupled to the cutoff circuit (61 – Fig. 6),
wherein the reverse bias protection circuit (624(62), 63, ZD1 – Fig. 6) comprises each of an input (IN – Fig. 6, see annotated figure below) electrically coupled to a control input (G – Fig. 6, see annotated figure below) of the cutoff circuit (61 – Fig. 6), an output (OUT – Fig. 6, see annotated figure below) electrically coupled to an output (S – Fig. 6, see annotated figure below) of the cutoff circuit (61 – Fig. 6), and a control input electrically (B – Fig. 6, see annotated figure below) coupled to the output (S – Fig. 6, see annotated figure below) of the cutoff circuit (61 – Fig. 6).
With regard to claim 2, Komatsu teaches all the limitations of claim 1, and further teaches the input (IN – Fig. 6, see annotated figure below) of the reverse bias protection circuit (624(62), 63, ZD1 – Fig. 6), the output (OUT – Fig. 6, see annotated figure below) of the reverse bias protection circuit (624(62), 63, ZD1 – Fig. 6), and the control input (B – Fig. 6, see annotated figure below) of the reverse bias protection circuit (624(62), 63, ZD1 – Fig. 6) are included in a switchable current path (63 – Fig. 6) of the reverse bias protection circuit (624(62), 63, ZD1 – Fig. 6), the switchable current path (63 – Fig. 6) arranged between the control input (G – Fig. 6, see annotated figure below) of the cutoff circuit (61 – Fig. 6) and the output (S – Fig. 6, see annotated figure below) of the cutoff circuit (61 – Fig. 6).
With regard to claim 3, Komatsu teaches all the limitations of claim 2, and further teaches the BMS (BMS) (30 – Fig. 6) is configured to flow electric current through the switchable current path upon detection of a reverse bias voltage at the output of the cutoff circuit (61 – Fig. 6) ([0065] lines 1-11), and
wherein the BMS (30 – Fig. 6) is further configured to prevent electric current flow through the switchable current path in response to an absence of the reverse bias voltage at the output (S – Fig. 6, see annotated figure below) of the cutoff circuit (61 – Fig. 6) ([0047] lines 1-6).
With regard to claim 4, Komatsu teaches all the limitations of claim 3, and further teaches the reverse bias protection circuit (624(62), 63, ZD1 – Fig. 6) comprises one or more diodes (ZD1 – Fig. 6), the one or more diodes (ZD1 – Fig. 6) configured to feed the electric current to the switchable current path (63 – Fig. 6) upon detection of the reverse bias voltage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (US 2007/0268048 A1) in view of Fronen (WO 2012110664 A1).

With regard to claim 8, Komatsu teaches all the limitations of claim 1, and further teaches the BMS comprises a driver integrated circuit (60 – Fig. 6) ([0089] lines 1-7), but do not expressly teach the driver integrated circuit electrically coupled to the reverse bias protection circuit via three pins.
Fronen teaches the driver integrated circuit (4 – Fig. 2) electrically coupled to the reverse bias protection circuit (2 – Fig. 2) via two pins.
It would have been an obvious matter of design choice to configure the driver integrated circuit, the driver integrated circuit electrically coupled to the reverse bias protection circuit via three pins since doing so is within the ordinary capability of those skilled in the art.

    PNG
    media_image1.png
    726
    1203
    media_image1.png
    Greyscale

Komatsu (US 2007/0268048 A1) – Annotated Fig. 6

Allowable Subject Matter
Claim(s) 5 – 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 5, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the input of the reverse bias protection circuit, the output of the reverse bias protection circuit, and the control input of the reverse bias protection circuit are included in a low-current leakage transistor coupled to a Zener diode, the Zener diode configured to switch ON the low-current leakage transistor by increasing a base-emitter voltage (VBE) of the low-current leakage transistor.”
Claim(s) 6 – 7 are allowed by dependence on claim 5.

With regard to claim 9, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “wherein the three pins comprise: a first pin configured to switch the cutoff circuit to an ON state; a second pin configured to switch the cutoff circuit to an OFF state; and a third pin configured as a reference pin for controlling a voltage across the control input of the cutoff circuit and the output of the cutoff circuit. ”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Gagnon (US 10,778,019 B2) teaches a battery reverse polarity protection circuit is disclosed. The battery reverse polarity protection circuit includes a field effect transistor (FET) coupled to a control circuit. The FET is configured to transmit an input voltage from a normal-polarity-connected battery to an output terminal, and block the input voltage from a reverses polarity-connected battery to the output terminal. The control circuit is coupled to the input terminal, the output terminal, and a common terminal and is configured to detect, during transmission of the input voltage from the normal-polarity-connected battery to the output terminal, that the input voltage is less than an output voltage, indicating onset of an abnormal operating mode, and turn off the FET to prevent the output voltage from being affected by the input voltage during the abnormal operating mode.
Kanzaki (US 9,162,639 B2) teaches a reverse connection protective element is a field-effect transistor connected in series to the power supply switch and driven to conduct current in an energization direction of an internal parasitic diode when the power supply is connected in proper polarity. Even when a supply fault abnormality is occurring due to fault contact between a positive-side wire of an in-vehicle electrical load connected to the reverse connection protective element and a positive-electrode wire of the DC power supply, the self-hold command signal is cancelled by determining that the power supply switch is opened while the reverse connection protective element is opened.
Gueltig (US 2013/0229738 A1) teaches a circuit for protecting an electric load against reverse polarity is provided by using a MOSFET (metal oxide semiconductor field-effect transistor), wherein: the circuit is connected on the input side to a voltage supply and on the output side to the load; the source connection of the MOSFET is connected to the voltage supply; the drain connection of the MOSFET is connected to the load; the circuit has dynamic behavior similar to a diode and at the same time low power loss; the gate of the MOSFET is connected to the collector of a first bipolar transistor; the source of the MOSFET is connected to the emitter of the first bipolar transistor; the base of the first bipolar transistor is controlled by a control current; and the control current is derived from the voltage at the drain of the MOSFET.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836